UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA
                                                                      ORDER
                      – v.–
                                                                 16 Cr. 281 (PGG)
BRANDON GREEN,

                              Defendant.


PAUL G. GARDEPHE, U.S.D.J.:

               By November 22, 2019, the parties will submit briefing on the issue of whether it

is proper for this Court to address, at this stage of the proceedings, Defendant’s allegations that

he received ineffective assistance of counsel at trial.

Dated: New York, New York
       November 8, 2019
